DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    The Response to Election/Restriction filed on December 24, 2021 is acknowledged.
Applicant's election with traverse of Group I, claims 1-7.  The traversal is on the ground(s) that there is a coextensive search.  This is not found persuasive because (1) applicants have failed to show that a coextensive search is a reason for not requiring a restriction requirement, (2) there is no coextensive search because claim 1 as claimed does not require a particular  as required in other independent claims [e.g., meter valve and boost venturi (claim 1); actuator and coupler [claim 8); and control module configuration (claim 14)], and (3) it is a serious burden on the Examiner to have to examine numerous patentability distinct inventions having numerous and diverging issue of patentability, especially when a patent application is limited to one invention.
Therefore, claims 8-21 has been withdrawn; and
Claims 1-7 are elected for examination.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation of “a metering valve coupled to the throttle body and having a valve element that is movable between an open position wherein fuel may flow into the throttle bore and a closed position where less fuel is prevented or substantially prevented from flowing into the throttle bore through the metering valve” [lines 6-9] renders the claim indefinite; since it is not clear that:
how or by which way a valve element of the metering valve is able to move between the open and closed position? 
how or by which way the fuel (flow, amount, quantity) is able to flow into throttle bore? And from where the fuel is supported to flow into the throttle bore?
what meaning of fuel is substantially prevented when the valve is closed?

	NOTE: in Figure 7, the Applicants show the pressure chamber (100) [located in the upper portion of Figure 7], the throttle bore (20) [located in the bottom of Figure 7] and the valve element (68) of metering valve (28) [located in the bottom left of Figure 7].  
The Applicants must describe connections, constructions or configurations among the pressure chamber (100), metering valve (28) [valve element (68)] and the throttle bore (20) in order to allow the fuel flowing through.  
Furthermore, the Applicants must describe an actuator (72) in order to control the actuation and movement of the valve element (68) between the closed and open position.
The Applicants are required to clarify or to revise the claimed features.  

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they lack limitations that transform the abstract idea into patent eligible subject matter.
	Claim describes elements [such as throttle body includes pressure chamber, throttle valve and throttle bore; metering valve includes valve element; and boost venturi] which can be independently operated without the operation relationship there-between.
And furthermore, Claims 1-7 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because the claimed invention is not supported by either a controller asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention or how the claim elements can be operated without a controller.
The Applicants are required to clarify or to revise the claimed features.  

Claim Rejections - 35 USC § 102/103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fisher et al. (US 2009/0088950 A1).
Regarding claim 1, notes Figure 5, Fischer teaches a throttle body assembly for a combustion engine, comprising: a throttle body [main housing (60)] having a pressure chamber [para. 0021 describes the body may have one or more housing parts  which are suitably secured together to form the unitary body, with the various assemblies located in the different chambers or regions of the body] in which a supply of fuel is received [Figure 5 and par. 0021 describes the main housing (60) which includes a venture mixer assembly (14) which is known to be included a pressure chamber]; a throttle valve [butterfly valve (152)] carried by the throttle body (60) with a valve head [valve (152) would have been obvious to be included the valve head] movable relative to the throttle bore [Figure 5 illustrates a throttle assembly (18) which would have been obvious to be included a throttle bore] to control fluid flow through the throttle bore [para. 0077]; a metering valve [fuel metering assembly (12) would have been obvious to be known as a metering valve] coupled to the throttle body (60) and having a valve element [metering tube (22)] that is movable between an open position wherein para. 0068]; and a boost venturi [venturi mixer (14)] located in the throttle bore [Figure 6 illustrates the venturi (14) is inserted through the throttle body (60)] and having an inner passage that is open at both ends [venturi inlet (86) and venturi outlet (87)] to the throttle bore [Figures 5 and 6], the boost venturi having an opening [passage (94)] through which fuel flows into the inner passage (86, 87) when the valve element (22) is in the open position [para. 0077], wherein fuel flows from the pressure chamber to the metering valve under the force of gravity or under a pressure of less than 6psi [para. 0025 describes the fuel gas supply pressure may be between 0.2 PSIG and 2PSIG which would have been obvious to be less than 6PSI].
Regarding claim 2, as discussed in claim 1, Fisher further teaches a control module having a housing (16) carried by the throttle body (60) and having a circuit board (68) and a controller carried by the housing (16) and wherein the metering valve is electrically actuated and is coupled to the controller [Figures 5, 6 and para. 0069].
Regarding claim 3, as discussed in claim 1, Fisher further mentions the actuator assembly (12) placed in the position of metering assembly (12) [para. 0069] which would have been obvious to be known the metering valve would be included a motor.
Regarding claim 4, see Figure 5.
Regarding claim 6, as discussed in claim 1, notes Figure 5 which further describes a restricted orifice in the fuel flow path from the pressure chamber to the inner passage.
Regarding claim 7, see Figures 5 and 6.
11.	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.

Allowable Subject Matter
12. 	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Applicants are required to consider the cited reference in PTO-892.
 7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
March 3, 2022




/Johnny H. Hoang/
Examiner, Art Unit 3747


/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        Maech 5, 2020